[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                                                                 FILED
                        ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                             March 22, 2006
                               No. 05-11288
                                                           THOMAS K. KAHN
                           Non-Argument Calendar               CLERK
                         ________________________

                  D. C. Docket No. 04-00032-CR-J-20-MMH

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

JAIME GOMEZ,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (March 22, 2006)

Before MARCUS, WILSON and HILL, Circuit Judges.

PER CURIAM:

     W. Charles Fletcher, appointed counsel for Jaime Gomez in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Gomez’s conviction and

sentence is AFFIRMED.




                                          2